Citation Nr: 0104439	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  00-18 925	)	DATE
	)
	)


THE ISSUE

Whether the September 27, 1993 Board of Veterans' Appeals 
(Board) decision that denied an effective date earlier than 
May 10, 1984 for the award of service connection for paranoid 
schizophrenia should be revised or reversed on the grounds of 
clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to July 1975.  

In a December 1999 rating decision, the claims for service 
connection for lung, toe and skin conditions were denied on 
the basis of a finding that the claims were not well 
grounded.  This matter is referred to the RO for 
readjudication under Sec 7(b)(2) of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


FINDINGS OF FACT

1.  In a September 27, 1993 decision, the Board confirmed May 
10, 1984 as the effective date for an award of service 
connection for paranoid schizophrenia.  

2.  The veteran's challenge to the September 1993 Board 
decision consists of disagreement with the way in which 
existing evidence was weighed and allegations of failure of a 
duty to assist.  


CONCLUSION OF LAW

The motion for revision of the September 27, 1993 Board 
decision that denied an effective date earlier than May 10, 
1984 for the award of service connection for schizophrenia 
does not contain allegations of CUE.  38 U.S.C.A. §§ 5109A, 
7111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1401, 
20.1402, 20.1403, 20.1404 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

Service connection was established for paranoid schizophrenia 
in an October 1975 rating decision.  Service connection was 
established from the date of service discharge.  The veteran 
was assigned a temporary 100 percent rating originally for a 
period of hospitalization and subsequently was provided a 
schedular rating of 50 percent.  By a September 1976 rating 
decision, the disability rating for service-connected 
schizophrenia was reduced to a noncompensable rating. 

In an April 1977 rating decision, the agency of original 
jurisdiction proposed to sever service connection for 
paranoid schizophrenia.  The veteran was notified of the 
proposed severance by correspondence dated in April 1977.  
Service connection was severed by a November 1977 rating 
decision, on the basis of a finding that the initial grant 
was based on clear and unmistakable error.  It was determined 
that the schizophrenic episode for which service connection 
was established originally was an acute episode related to 
drug use.  A December 1, 1977 letter notified the veteran of 
the severance of service connection.  The veteran filed a 
notice of disagreement to the severance action in January 
1979, too late to be considered a timely appeal.  See 
38 C.F.R. § 20.200. 20.201, 20.302 (2000).  

By a November 1979 rating decision, the originating agency 
found that no new factual basis had been presented to warrant 
a review of the severance of service connection.  The veteran 
was notified of that determination by correspondence dated in 
December 1979.  A notice of disagreement was received in 
March 1980, and the veteran perfected his appeal by the 
timely submission of his substantive appeal in June 1980 
following the issuance of the June 1980 statement of the 
case.  In a January 1981 decision, the Board denied the 
veteran's request to restore service connection for 
schizophrenia, finding first that psychotic manifestations 
experienced during service were related to drug usage, and 
not an acquired psychosis; second, that an acquired psychosis 
was not found during hospitalizations of the veteran between 
December 1975 and January 1977; and third, an acquired 
psychosis did not become manifest or have its onset during 
service or within the first postservice year.  

The veteran requested that his claim be reopened with respect 
to service connection for a nervous condition in a January 
1982 letter.  A March 1982 confirmed rating decision shows 
that the veteran's claim for service connection for a nervous 
condition was denied as there was no new evidence to rebut 
the previous Board decision, and the evidence of record did 
not constitute a new factual basis to reopen the claim.  The 
veteran was notified of that determination by correspondence 
dated in April 1982.  The veteran did not present a timely 
appeal to that determination.  It must first be noted that 
the unappealed rating decisions of the RO are final.  See 
38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

The veteran requested that the claim for service-connected 
disability be reopened in a statement in support of claim 
received on May 10, 1984.  He was informed by letter that he 
was required to submit new and material evidence showing that 
the disability was incurred in or aggravated by his active 
service.  By a subsequent statement in support of claim, 
received in June 1988, the veteran again requested that his 
claim for service-connected for a nervous condition be 
reviewed.

In a December 1990 decision, the Board granted service 
connection for an acquired psychiatric disorder.  This 
decision was based on the findings that the Board's January 
1981 decision was final, and that the evidence submitted 
since that decision showed that the veteran had 
hallucinations during service which were the first 
manifestations of schizophrenia.  

A July 23, 1991 rating decision reflects that grant and 
assigns a 50 percent rating for schizophrenia, paranoid type 
from May 10, 1984 and a 100 percent rating from May 25, 1988.  
The veteran, by a December 9, 1991 statement in support of 
claim, challenged the effective date assigned to that grant.  
This claim was denied and appealed to the Board.  In its 
September 27, 1993 decision, the Board made the following 
findings of fact:  

1.  By decision of January 1981, the 
Board denied restoration of service 
connection for schizophrenia.  

2.  In January 1982, the United States 
Department of Veteran's Affairs (VA) 
received the veteran's application to 
reopen his claim for service connection 
for an acquired psychiatric disorder.  

3.  By rating action of March 1982, the 
RO denied service connection for an 
acquired psychiatric disorder; that 
decision was not timely appealed, and 
there has been no allegation of error 
therein.  

4.  On May 10, 1984, the VA received the 
veteran's application to reopen his claim 
for service connection for an acquired 
psychiatric disorder.  

5.   By decision of December 1990, the 
Board granted service connection for an 
acquired psychiatric disorder, 
schizophrenia, on the basis of new and 
material evidence.  

6.  Pursuant to the December 1990 Board 
decision, the RO by rating action of July 
1991 granted service connection for 
paranoid schizophrenia, effective May 10, 
1984.  

7.  In March 1993, the Board denied the 
veteran's motion for reconsideration of 
service connection for schizophrenia.  

On these bases, the Board reached the following conclusion of 
law:  

The veteran has not submitted evidence of 
a well-ground claim with respect to the 
issue of entitlement to an effective date 
prior to May 10, 1984, for the grant of 
service connection for paranoid 
schizophrenia.  38 U.S.C.A. §§ 5107, 
7103, 7104(b), 7105 (West 1991); 
38 C.F.R. §§ 3.105(a), 3.400, 20.1000(a), 
20.1105 (1992).  

The veteran filed a motion for reconsideration of the 1993 
Board decision in January 2000, followed by additional 
letters in support of his motion.  The veteran was advised of 
the denial of his motion for reconsideration by a letter 
dated in May 2000.  The veteran appealed this action to the 
United States Court of Appeals for Veterans Claims, which 
dismissed the appeal in August 2000 for lack of jurisdiction.  
Later in August 2000, the veteran filed a motion for CUE in 
the Board's decision.  The Board referred this to his 
representative in September 2000. In October 2000, his 
representative filed a motion for revision of the Board's 
September 27, 1993 decision on the basis of CUE, and referred 
to the veteran's letter dated February 1, 2000 as containing 
the veteran's rationale for his motion. 

The veteran's contentions.  

The veteran has claimed that he was hospitalized about 45 
times between 1976 and 1982.  He claims in addition that the 
Board did not apply the correct law, although is not more 
specific about the alleged deficiency.  Furthermore, the 
veteran argues that the Board reached its decision on the 
basis of an incomplete record.  

Public Law 105-111.

On November 21, 1997, Public Law 105-111 (codified at 
38 U.S.C.A. §§ 5109A and 7111) was enacted to permit 
revisions of Board decisions on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 
1999).  The Board may, on its own motion, undertake a review 
of a prior Board decision on the grounds of CUE.  
38 C.F.R. § 20.1407.  The moving party, the veteran in this 
case, filed a motion to revise the 1993 Board decision under 
the provisions of Public Law 105-111 in August 2000.  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a)).  

The moving party complied with the requirements set forth in 
38 C.F.R. § 20.1404(a), inasmuch as his motion indicated a 
desire to revise the previous Board decision on the basis of 
CUE and identified the Board decision in controversy.  The 
Board's review for CUE in a prior Board decision must be 
based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b)(1).  A motion for 
revision of the prior Board decision was submitted in August 
2000 by the veteran and augmented by the motion filed by his 
representative in October 2000.  The veteran's letter 
reflects the veteran's name and claim number as well as an 
expressed desire to add the case to the Board's CUE docket.  
In addition, by virtue of reference made to the denial of the 
request for reconsideration of the 1993 Board decision, it is 
clear that the moving party is requesting revision of that 
decision.  Consequently, the moving party satisfies the 
criteria set forth in 38 C.F.R. § 20.1404.  

While the moving party's challenge to the validity of the 
prior Board decision is to be afforded due consideration, he 
is advised that when he makes a collateral challenge to a 
presumptively valid final decision, he is required to come 
forth with specific allegations as to CUE.  Cf. Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997), Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).  

Specific allegations are required to satisfy the requirements 
of a claim for service connection in a Board decision.  The 
motion must set forth clearly and specifically the alleged 
clear an unmistakable error or errors of fact or law in the 
Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations 
of failure to follow regulations or failure to give due 
process or any other general, nonspecific allegations of 
error, are insufficient to satisfy the requirements of the 
previous sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be denied.  
38 C.F.R. § 20.1404(b).  

CUE is a very specific and rare kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different outcome result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c)).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 
38 C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has also held that to reasonably raise a claim of 
clear and unmistakable error, an appellant must with some 
degree of specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error. Fugo, 6 Vet. App. at 44. The error 
must be of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Id. at 43.

Examples of situations that are not clear and unmistakable 
error:

1.  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

2.  Duty to Assist.  The Secretary's 
failure to fulfill the duty to assist.  

3.  Evaluation of the evidence.  A 
disagreement as to how the facts were 
weighed or evaluated. 

38 C.F.R. § 20.1403(d).   

CUE does not include the otherwise correct application of the 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute.  38 C.F.R. § 20.1403(e).  

In this case, I find that the veteran's challenge of the 
Board's September 27, 1993 decision does not contain 
sufficient allegations of CUE.  As noted above, the veteran's 
allegations concern the duty to assist and the way in which 
the existing evidence was weighed.  These particular types of 
allegations are expressly identified as situations that are 
not included in the definition of CUE in 38 C.F.R. 
§ 20.1403(d).  Likewise, the Court has held that a breach of 
a duty to assist cannot form the basis for a claim of CUE.  
Shockley v. West, 11 Vet. App. 208, 213 (1998) (citing Hazan 
v. Gober, 10 Vet. App. 511 (1997); Crippen v. Brown, 9 Vet. 
App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994)).  
Moreover, the moving party has not specifically identified 
any error of fact or law and provided persuasive reasons why 
the result would have been different but for the alleged 
error.  Consequently, in the absence of sufficient 
allegations of CUE, the veteran's claim for an earlier 
effective date for service for schizophrenia has no legal 
merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

The September 27, 1993 decision by the Board denying an 
earlier effective date for the award of service connection 
for schizophrenia should not be revised or reversed on the 
grounds of clear and unmistakable error.  The motion is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 




